DETAILED ACTION
This action is responsive to the application filed 12/27/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson, et al., U.S. PGPUB No. 2007/0083607 (“Thompson”).
Thompson teaches a system and method for connecting devices through services. With regard to Claim 1, Thompson teaches an ontology management method, implemented by a machine-to- machine (M2M) platform, wherein the ontology management method comprises:
receiving an ontology mapping request from a first application entity, wherein the ontology mapping request carries a first ontology identifier, a second ontology identifier, and mapping method description information ([0071] describes that a user generates a mapping request by submitting service requests in two ontologies, which thereby identify the ontologies; [0013] describes that service requests describe the service being requested); 
determining a first ontology and a second ontology based on the first ontology identifier and the second ontology identifier ([0071] describes that the software determines the ontologies requiring maps from the service requests); 
determining a mapping manner based on the mapping method description information ([0073] describes that service request mappings are generated in order to request services in intermediate ontologies that map to the ontology of the user terminal);
creating a first mapping between the first ontology and the second ontology according to the mapping manner ([0074] describes that mapping sets of the request ontologies are checked for a direct map between the ontologies, or a common intermediate ontology. If no such mapping exists, one can be generated);
storing the first mapping in an ontology mapping resource ([0074] describes that a newly generated composite map is stored in the map store); and
returning an identifier of the ontology mapping resource to the first application entity ([0074] describes that the process iterates through the mapping resource store to identify if a sufficient mapping resource has been generated and stored).
Claim 12 recites the M2M platform which carries out the method of Claim 1, and the claim is similarly rejected.
With regard to Claim 2, Thompson teaches receiving a semantic conversion request from a second application entity, wherein the semantic conversion request carries an identifier of a first resource and the identifier of the ontology mapping resource, wherein the first resource references the first ontology; locating the ontology mapping resource based on the identifier of the ontology mapping resource; obtaining the mapping from the ontology mapping resource; obtaining the first resource based on the identifier of the first resource; determining, based on the first mapping, an equivalent semantic descriptor of the first resource that is based on the second ontology; and returning the equivalent semantic descriptor to the second application entity. [0074] describes that once a sufficient mapping resource exists for mapping between the ontologies, the service requests are translated into both of the ontologies as well 
Claim 13 recites the M2M platform which carries out the method of Claim 2, and the claim is similarly rejected.
With regard to Claim 3, Thompson teaches receiving a query request from a second application entity, wherein the query request carries the identifier of the ontology mapping resource and a first query statement that is based on the first ontology; locating the ontology mapping resource based on the identifier of the ontology mapping resource; obtaining the first mapping from the ontology mapping resource; querying based on the a second mapping between the first ontology, the second ontology, and the first query statement, a resource of the first ontology and a resource of the second ontology  to obtain a query result; and returning the query result to the second application entity. [0074] describes that once a sufficient mapping resource exists for mapping between the ontologies, the service requests are translated into both of the ontologies as well as any intermediate ontologies, and the service requests are then used to instigate a suitable search for a service in all of the various ontologies.
Claim 14 recites the M2M platform which carries out the method of Claim 3, and the claim is similarly rejected.
With regard to Claim 4, Thompson teaches wherein querying, based on the second mapping, the resource referencing the first ontology and the resource referencing the second ontology to obtain the query result comprises: determining, based on the first mapping, a second query statement equivalent to the first query statement and based on the second 
Claim 15 recites the M2M platform which carries out the method of Claim 4, and the claim is similarly rejected.
With regard to Claim 5, Thompson teaches determining, based on the first mapping, an equivalent semantic descriptor of the resource referencing the second ontology and based on the first ontology; querying, based on the first query statement, the resource referencing the first ontology to obtain a first query result; and querying, based on the first query statement and the equivalent semantic descriptor, the resource referencing the second ontology to obtain a second query result, wherein the query result comprises the first query result and the second query result. [0074] describes that once a sufficient mapping resource exists for mapping between the ontologies, the service requests are translated into both of the ontologies as well as any intermediate ontologies, and the service requests are then used to instigate a suitable search for a service in all of the various ontologies.
Claim 16 recites the M2M platform which carries out the method of Claim 5, and the claim is similarly rejected.

Claim 17 recites the M2M platform which carries out the method of Claim 6, and the claim is similarly rejected.
With regard to Claim 7, Thompson teaches wherein the control command request further carries the identifier of the ontology mapping resource, and wherein before determining, based on the first mapping, the second control command that is equivalent to the first control command and that is based on the second ontology, the ontology management method further comprises: locating the ontology mapping resource based on the identifier of the ontology mapping resource; and obtaining the first mapping between the first ontology and the second ontology from the ontology mapping resource. [0074] describes that once a sufficient mapping resource exists for mapping between the ontologies, the service requests are translated into both of the ontologies as well as any intermediate ontologies, and the 
Claim 18 recites the M2M platform which carries out the method of Claim 7, and the claim is similarly rejected.
With regard to Claim 8, Thompson teaches wherein the control command request further carries an identifier of a second target device, wherein the second target device references the first ontology, and wherein after receiving the control command request from the second application entity, the ontology management method further comprises sending the first control command to the second target device. [0076] describes that after translation from one operational ontology to another, a service is invoked to carry out the video conference call among the intended devices.
Claim 19 recites the M2M platform which carries out the method of Claim 8, and the claim is similarly rejected.
With regard to Claim 9, Thompson teaches wherein determining the mapping manner based on the mapping method description information comprises determining a mapping algorithm policy based on a mapping policy parameter in the mapping method description information, wherein the mapping algorithm policy comprises any one of a single mapping algorithm policy, a multi-mapping algorithm policy, or an algorithm traversal policy, wherein the single mapping algorithm policy determines a single mapping algorithm as an algorithm of the first mapping, wherein the multi-mapping algorithm policy determines at least two mapping algorithms, wherein the at least two mapping algorithms are of the first mapping, and wherein the algorithm traversal policy determines that the first mapping is created by 
Claim 20 recites the M2M platform which carries out the method of Claim 9, and the claim is similarly rejected.
With regard to Claim 10, Thompson teaches determining the algorithm of the mapping based on the determined mapping algorithm policy and at least two preset mapping algorithms, wherein the at least two preset mapping algorithms comprise at least two of a linguistic feature extraction algorithm, a structural feature extraction algorithm, an external resource obtaining algorithm, and a logical reasoning algorithm. [0074] describes that if a feature is detected that a mapping exists between ontologies, the existing mapping can be applied. Alternatively, additional external mappings can be generated in order to carry out the mapping function.
With regard to Claim 11, Thompson teaches determining based on a mapping evaluation parameter in the mapping method description information, a mapping result evaluation manner, wherein the mapping result evaluation manner comprises an interactive evaluation mode or an automatic threshold mode, wherein the interactive evaluation mode determines that a mapping result is evaluated through interaction between the M2M platform and the first application entity, and wherein the automatic threshold mode determines that the M2M platform evaluates the mapping result based on a preset threshold. [0074] describes that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
6/16/2021